DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on November 11, 2020 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2020.

Claims 
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al. (US 2009/0169629).
Lambert et al. disclose micellar compositions with ophthalmic applications. Micellar compositions of the present invention contain at least one pharmaceutically active substance associated with micelles of n-alkyl dimethyl benzyl ammonium chlorides (paragraph 0024). When surfactants such as CKC are present above their critical micelle concentration, they act as emulsifiers that will allow a compound normally insoluble (in the solvent being used) to become solubilized. This occurs because the insoluble species can be incorporated into the micelle core, which is itself solubilized in the bulk solvent by virtue of the head groups' favorable interactions with solvent 
The prior discloses compositions containing sodium alginate, a citrate, a micelle composition and antibiotic. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  


2) Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robledo (US 9,265,782).
Robledo discloses compositions for the treatment of eye stain. The compositions are ophthalmic compositions that may be formulated into gels. The compositions comprise an antibiotic, tylosin or a pharmaceutically acceptable salt. Tylosin comprises 0.01% to about 5.0% of the composition (col. 5, lines 55-67). Other antibiotics may be added an include erythromycin (col. 4, lines 61-65). Suitable carriers include gelatin (col. 2, lines 19-24). The carriers may also be liposome carriers with a diameters ranging from 20 to 100 nm (col. 10, lines 60-68). Ophthalmic demulcents may be used in combination with the tylosin and carrier and include gelatin. The compositions comprising a demulcent are formulated into gels. Hydrophilic colloids are added to the compositions and include alginic acid. Buffers are used and include citrate buffers as a carrier.  The compositions comprise liposomes. Liposomes may be made up of a 
The prior discloses compositions containing gelatin, a citrate, a liposome compositions comprising a combination of phospholipid and/or phosphatidylcholine and/or cholesterol and an antibiotic. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  

3) Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robledo (US 9,265,782) in view of Liu (US 2020/0069696).

The reference differs from the instant claims insofar as it does not disclose the alginic acid is sodium alginate and collagen. 
Liu discloses ophthalmic compositions. The compositions comprise liposomes that are nano-sized particles. The liposomes include phosphatidylcholine and/or cholesterol. Phosphatidylcholine include DSPC, 1,2-distearoyl-sn-glycero-3-phosphocholine. The compositions include .33% DSPC and 0.08% cholesterol. The compositions comprise polymers and include sodium alginate and gelatin (paragraph 0032). Biodegradable materials are used and include collagen (paragraph 0046). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have added 
In regards to the amounts, the amount of the collagen, sodium alginate and gelatin are result effective variables because they affect the viscosity of the compositions. The compositions of the combination of references may be formulated into gels. It would have taken no more than the relative skill of one of ordinary skill in the art to have adjusted the amount of each component to obtain a composition with the desired rheology/viscosity. In regard to the buffer, it controls the pH and therefore is a result effective variable. It would have taken no more that the relative skill of one of ordinary skill in the art to have adjusted the buffer to obtain the desire pH without affecting the effectiveness of the sodium alginate. In regard to the liposome, the combination of components cholesterol and DSPC will affect the liposome structure.  It would have taken no more that the relative skill of one of ordinary skill in the art to have adjusted the amount of each component to obtain the desired properties for the liposome. See MPEP 2144.05.

Claims 1-6 are rejected.
Claims 7-10 are withdrawn.
No claims allowed. 

  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.